SUBMITTED BY: Plaintiff Defendant

Attorney’s Name:

 

UNITED STATES DISTRICT COURT — rrnname:

FOR THE Address:

 

 

SOUTHERN DISTRICT OF NEW YORK

 

 

CLERK’S OFFICE Phone Nanber

keke ek aka KKK KR He RK eR KRHA AK KH ee
yi led States of
Arnawiloa

*
*
*
*
*
*
*
VS. *
*
*
*
*
*
*
#
*

Pidzave et | al.

eekekkkae kde kk keke kta \- (4 w»
CONTENTS: it ev 5 | KY

: DOCKET NO.
sy \ oO : \. uc . ° ORDERED SEALED AND IMPOUNDED AND PLACED
eX Yavic of VANED Oe IN A SECURED AREA IN THE CLERK’S OFFICE

\ AND MAY NOT BE UNSEALED UNLESS ORDERED

; way, BY THE COURT.
: VLE DS .
And any (2 OU

3 \ a : 5 i \ 20 +t ) LEG STRICT COR ORDER The (tie
A th

ey 7 3 7ui7

 

 

U.S.D.JJUS. MAGISTRATE JUDGE

. Ve
“28:0. OF N= RECEIVED BY

 

 
ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
Attorneys at Law
100 Lafayette Street, Suite 501
New York, NY 10013

FRANKLIN A. ROTHMAN Tel: (212) 571-5500
JEREMY SCHNEIDER Fax: (212) 571-5507
ROBERT A, SOLOWAY

David STERN

 

Lucas ANDERSON

May 11, 2017
Ex Parte and Under Seal

Honorable Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square

New York, New York 10007

United States v. Pizzaro et. al.
including Juan Rivera
17 Cr. 153 (AJIN)

Dear Judge Nathan:

Bobbi Sternheim and I are the attorneys for Juan Rivera in
the above referenced case. Kindly treat this letter as an ex
parte and under seal request for the approval of investigative
and other resources pursuant to 18 U.S.C. § 3599(a} (2) (f). This
application discusses defense strategy and other confidential
communications among defense counsel. I write to request that
your Honer sign the enclosed proposed four ex parte Orders which
directs the New York State Department of Corrections to release
Mr. Rivera’s entire prison record.

In order to prepare for a mitigation submission to the
government, or a sentencing submission to the Court, we must
thoroughly investigate all aspects of Mr. Rivera's life. Mr.
Rivera was incarcerated in the New York State prison system for
approximately 16 years. These records are necessary to show Mr.
Rivera's activities and conduct while in prison.
Honorable Alison J. Nathan
May 11, 2017
Page Two

These records are unobtainable by means other than a Court
order. If your Honor requests additional information please
contact me at your convenience.

This letter should remain Under Seal until further Order
from the Court.

Thank you for your consideration in this matter.
Respectfully submitted,
J /

Jéremy_ Schneider

encl.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee eee ee ee ee eee ee ee eR Re ee er x
UNITED STATES OF AMERICA z
EX PARTE ORDER
- against -
17 Cr. 151 (AON)
JUAN RIVERA
we ee ee ne eee eee eee x

ALLISON J. NATHAN, U.S.D.Jd.

Upon the application of Jeremy Schneider, counsel for JUAN
RIVERA, a defendant in the above captioned case;

IT IS HEREBY ORDERED, that the New York State Department of
Correction release Mr. Juan Antonio Rivera’s, DOB: PO
NYSID ii” entire incarceration record including but not
limited to disciplinary records, housing unit records, visiting
logs, telephone records, transfer records, work history,
education records, certificate programs, all department of
corrections records included in the files to Mr, Rivera‘’s
attorney, Jeremy Schneider, Esq, or his representative, within
fourteen (14) days upon receipt of this Order.

Dated: New York, New York
May \ov, 2017 i

R

5 0 lo

“i \ |

| k\ AW
7

  

 

4
t

HOM. ALLISON J. NATHAN
UNITED STATES DISTRICT JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ww ee ee ee Ee eee x
UNITED STATES OF AMERICA :
EX PARTE ORDER
- against -
17 Cr. 151 (AJN)
JUAN RIVERA
wi we ee ee en ee ee x

ALLISON J. NATHAN, U.S.D.J.
Upon the application of Jeremy Schneider, counsel for JUAN
RIVERA, a defendant in the above captioned case;

IT IS HEREBY ORDERED, that the New York State Department of

Correction release Mr. Juan Antonio Rivera’s, DOB: P|
NYSID P| complete medical record including but not

limited to mental health records, test results, hospital visits,
prescriptions list, diagnosis history, drug related treatment
records , all medical records from the New York Department of
Corrections in the files to Mr. Rivera’s attorney, Jeremy
Schneider, Esq, or his representative, within fourteen (14) days
upon receipt of this Order.

Dated: New York, New York

May \*, 2017

|
i

Dy

"RT

‘HON. ALLISON J. NATHAN
UNITED STATES DISTRICT JUDGE

 
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT CF NEW YORK

ie a ee ee eee ee eee ee x
UNITED STATES OF AMERICA :
EX PARTE ORDER
- against -
17 Cr. 151 (AJN)
JUAN RIVERA :
ee a we a en eee ee ee eee Xx

ALISON J. NATHAN, U.S.D.J.

Upon the application of Jeremy Schneider counsel for JUAN
RIVERA, a defendant in the above captioned case;

IT IS HEREBY ORDERED, that the Health and Hospital Corporation,
The Medical Records Unit for Rikers Island Correctional Facility
release Mr. Juan Antonio Rivera’s, DOB: fF NYSID
entire medical record including but not limited to prescription
history, appointment history, tests, test results, hospital visits,
mental health, drug and alcohol programs, emergency visits, all
department of corrections medical records included in the files to
Mr. Rivera’s attorney, Jeremy Schneider, Esq, or his representative,
within fourteen (14) days upon receipt of this Order.

Dated: New York, New York
|
{

SO|/ORDERED:
\ |

\
~h\ Mi
Bins

ON. ALISON J. NATHAN
UNITED STATES DISTRICT JUDGE

May \*, 2017
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

~ oo ee eee ee ee ee ee eee xX
UNITED STATES OF AMERICA :
EX PARTE ORDER
- against -
: 17 Cr. 151 (AJN)
JUAN RIVERA :
eee eee ee ee eee eww eee ee xX

ALISON J. NATHAN, U.S.D.d.
Upon the application of Jeremy Schneider, counsel for JUAN
RIVERA, a defendant in the above captioned case;
IT IS HEREBY ORDERED, that Legal Department of the City of New
York Department of Corrections for Rikers Island Correctional
Facility release Mr. Juan Antonio Rivera's, pos: NYSID
Po entire incarceration record including but not limited to
disciplinary records, housing unit records, visiting logs, telephone
records, transfer records, work history, education records,
certificate programs, all department of corrections records included
in the files to Mr. Rivera’s attorney, Jeremy Schneider, Esq, or his
representative, within fourteen (14) days upon receipt of this Order.
Dated: New York, New York
May (>, 2016

S 1® D

eo, ™~ %
f \ i ,
\
cp ONY WN
i

HON , / Ro J. NATHAN
en STATES DISTRICT JUDGE
